           Case 2:20-cv-01338-TLN-AC Document 11 Filed 04/06/21 Page 1 of 2



 1
     Todd M. Friedman (216752)
     tfriedman@toddflaw.com
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     Counsel for Plaintiff

 7                     UNITED STATES DISTRICT COURT
 8                    EASTERN DISTRICT OF CALIFORNIA
 9
     MARLO FULGHAM,                          )    Case No.: 2:20-cv-01338-TLN-AC
10                                           )
                    Plaintiff,               )    ORDER GRANTING JOINT
11                                                STIPULATION EXTENDING
                                             )    CASE DEADLINES BY 90 DAYS
12        v.                                 )
13                                           )
     WALMART INC.; AND DOES 1-100,           )
14   INCLUSIVE,                              )
15
                    Defendants,              )
                                             )
16
                                             )
17

18        IT IS HEREBY ORDERED that the parties’ joint stipulation is
19
     GRANTED:
20

21        1. The case related deadlines shall be modified as follows:
22              a. Section IV Expert Disclosure Deadline: Shall be continued to
23                 August 3, 2021.
24
                b. Supplemental Expert Disclosure Deadline: 30 days thereafter,
25
                   September 3, 2021.
26

27
                c. Section VI Dispositive Motions: must be filed no later than 180

28
                   days after the close of expert discovery



                                          Order
          Case 2:20-cv-01338-TLN-AC Document 11 Filed 04/06/21 Page 2 of 2



 1
                d. Section V Supplemental Disc: 30 days prior to hearing on the
 2                  last dispositive motion;
 3              e. Section VII Trial Setting: Joint Notice of Trial Readiness filed no
 4
                    later than 30 days after receipt of Court’s ruling on last
 5
                    dispositive motion
 6
          2. Plaintiff retains the right to seek court relief related to the non-expert
 7
             discovery cutoff, or may seek to extend the non-expert discovery cutoff
 8
             after the May 24, 2021 mediation, if the matter is not resolved at
 9
             mediation.
10

11
          IT IS SO ORDERED.
12

13
     Dated: April 5, 2021
                                                      Troy L. Nunley
14                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             Order
